Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 1 of 11




                                                               EXHIBIT
                                                                   5
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 2 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 3 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 4 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 5 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 6 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 7 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 8 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 9 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 10 of 11
Case 4:18-cv-00905-SWW Document 21-5 Filed 09/19/19 Page 11 of 11
